             Case 6:18-bk-07526-KSJ        Doc 11    Filed 12/14/18     Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION
In re:

HUMBERTO JORGE                                             CASE NO. 18-bk-07526-KSJ
                                                           CHAPTER 7
                  Debtor.
_______________________________/

                MOTION FOR RELIEF FROM THE AUTOMATIC STAY

             NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

PURSUANT TO LOCAL RULE 2002-4, THE COURT WILL CONSIDER THE RELIEF
REQUESTED IN THIS PAPER WITHOUT FURTHER NOTICE OR HEARING UNLESS
A PARTY IN INTEREST FILES A RESPONSE WITHIN TWENTY-ONE (21) DAYS
FROM THE DATE SET FORTH ON THE ATTACHED PROOF OF SERVICE, PLUS AN
ADDITIONAL THREE DAYS FOR SERVICE IF ANY PARTY WAS SERVED BY U.S.
MAIL.

IF YOU OBJECT TO THE RELIEF REQUESTED IN THIS PAPER, YOU MUST FILE A
RESPONSE WITH THE CLERK OF THE COURT AT THE GEORGE C. YOUNG
FEDERAL COURTHOUSE 400 WEST WASHINGTON STREET, SUITE 5100,
ORLANDO, FL 32801 AND SERVE A COPY ON THE MOVANT’S ATTORNEY, GAVIN
STEWART, P.O. BOX 5703, CLEARWATER, FL 33758, AND ANY OTHER
APPROPRIATE PERSONS WITHIN THE TIME ALLOWED. IF YOU FILE AND SERVE
A RESPONSE WITHIN THE TIME PERMITTED, THE COURT WILL EITHER
SCHEDULE AND NOTIFY YOU OF A HEARING, OR CONSIDER THE RESPONSE
AND GRANT OR DENY THE RELIEF REQUESTED WITHOUT A HEARING.

IF YOU DO NOT FILE A RESPONSE WITHIN THE TIME PERMITTED, THE COURT
WILL CONSIDER THAT YOU DO NOT OPPOSE THE RELIEF REQUESTED IN THE
PAPER, WILL PROCEED TO CONSIDER THE PAPER WITHOUT FURTHER NOTICE
OR HEARING, AND MAY GRANT THE RELIEF REQUESTED.

         Specialized Loan Servicing LLC as servicing agent for Wilmington Trust, National

Association, as Successor Trustee to Citibank, N.A., as Trustee for Structured Asset Mortgage

Investments II Trust 2007-AR1, Mortgage Pass-Through Certificates, Series 2007-AR1

(“Movant”) seeks, pursuant to 11 U.S.C. §362(d), relief from the automatic stay and states:
             Case 6:18-bk-07526-KSJ        Doc 11     Filed 12/14/18     Page 2 of 4



       1.      On November 14, 2006, Debtor executed and delivered a promissory note and

mortgage securing payment of the note in favor of Southstar Funding.

       2.      Specialized Loan Servicing LLC services the loan on the Property referenced in

this Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or

the Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged property,

the foreclosure will be conducted in the name of Movant or Movant’s successor or assignee.

Movant, directly or through an agent, has possession of the promissory note and has the ability to

enforce and foreclose its lien. The note has been duly endorsed and Movant is the assignee of the

mortgage. A copy of the promissory note, mortgage and assignment of mortgage is attached hereto

as Composite Exhibit “A.”

       3.      The mortgage is secured by the following real property located in Osceola County,

Florida:

LOT 12, BLOCK 596, POINCIANA, NEIGHBORHOOD 1, VILLAGE 2, AS PER PLAT
THEREOF, RECORDED IN PLAT BOOK 3, PAGES 69 THROUGH 87, INCLUSIVE,
PUBLIC RECORDS OF OSCEOLA COUNTY, FLORIDA.

AKA 930 Halifax Drive, Kissimmee, Florida 34758 (“Property”)

       4.      The loan is in default. Pursuant to Local Rule 4001-1(c)(1)(C), the following is the

default information on the loan as of December 12, 2018, the total debt owed was $293,175.97

and the loan is due for the September 1, 2015 payment and all subsequent payments.

       5.      According to the Debtor’s Schedules, the value of the Property is $123,000.00.

       6.      It would be inequitable to allow the Debtor to retain the Property, as there is no

equity above the total indebtedness.

       7.      Furthermore, Movant is not receiving payments to protect against the erosion of its

security interest in the Property.
            Case 6:18-bk-07526-KSJ          Doc 11       Filed 12/14/18   Page 3 of 4



       8.      If Movant is not permitted to enforce its lien on the Property, it will suffer

irreparable injury, loss, and damage.

       WHEREFORE, Movant, respectfully requests the Court enter an order:

               a.      terminating the automatic stay;

               b.      permitting Movant to take any and all steps necessary to exercise any and

all rights it may have in the Property described herein; and

               c.      granting such other relief that the Court may deem just and proper.

                                                 /s/ Gavin N. Stewart
                                                 Gavin N. Stewart, Esquire
                                                 Florida Bar Number 52899
                                                 P.O. Box 5703
                                                 Clearwater, FL 33765
                                                 P: (727) 565-2653
                                                 F: (727) 213-9022
                                                 E:bk@stewartlegalgroup.com
                                                 Counsel for Movant


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served by CM/ECF notice

this 14th day of December, 2018 and first class mail this 15th day of December, 2018.

                                                 /s/ Gavin N. Stewart
                                                 Gavin N. Stewart, Esquire
VIA FIRST CLASS MAIL
Humberto Jorge
Ana Jorge
930 Halifax Drive
Kissimmee, Florida 34758

VIA CM/ECF NOTICE
Francisco J Gonzalez
Gonzalez Law Firm, P.L.
1525 International Parkway, Suite 4021
Heathrow, FL 32746
           Case 6:18-bk-07526-KSJ   Doc 11   Filed 12/14/18   Page 4 of 4



Arvind Mahendru
5703 Red Bug Lake Road
Suite 284
Winter Springs, FL 32708
